SUPPLEMENT DATED FEBRUARY 8, 2010 TO THE STATEMENT OF ADDITIONAL INFORMATION FOR PRINCIPAL FUNDS, INC. DATED MARCH 1, 2009 (as supplemented on March 20, 2009, May 4, 2009, June 19, 2009, August 10, 2009, August 25, 2009, September 21, 2009, September 30, 2009, November 12, 2009, and December 17, 2009) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. DISCLOSURE REGARDING PORTFOLIO MANAGERS In the Edge section, add the following to the Other Accounts Managed information (information as of October 31, 2009): Number of Total Assets of Total Accounts that the Accounts that Number base the base the of Total Assets in Advisory Fee on Advisory Fee on Accounts the Accounts Performance Performance Scott Peterson Government & High Quality Bond and Short- Term Income Fund Registered investment companies 0 N/A N/A N/A Other pooled investment vehicles 0 N/A N/A N/A Other accounts 0 N/A N/A N/A In the Edge section, add the following to the Ownership of Securities information (information as of October 31, 2009): Dollar Range of Funds Managed by Portfolio Manager (list Securities Owned by Portfolio Manager each Fund on its own line) the Portfolio Manager Scott Peterson Government & High Quality Bond Fund $10,001-$50,000 Short-Term Income Fund None In the Van Kampen section, add the following to the Other Accounts Managed information (information as of December 7, 2009): Number of Total Assets of Total Accounts that the Accounts that Number base the base the of Total Assets in Advisory Fee on Advisory Fee on Accounts the Accounts Performance Performance Rob Wimmel California Municipal and Tax-Exempt Bond 30 $11.7 billion 0 $0 Funds Registered investment companies 28 $11.7 billion 0 $0 Other pooled investment vehicles 0 0 0 $0 Other accounts 2 $29 million 0 $0 In the Van Kampen section, add the following to the Ownership of Securities information (information as of December 7, 2009): Dollar Range of Funds Managed by Portfolio Manager (list Securities Owned by Portfolio Manager each Fund on its own line) the Portfolio Manager Rob Wimmel California Municipal Fund None Tax-Exempt Bond Fund None
